 Exhibit 10.24
 
EMPLOYMENT AGREEMENT
 
THIS AGREEMENT made in Iselin, New Jersey as of September 8, 2006, between
SyntheMed, Inc., a Delaware corporation (the "Company") and John Benson the
undersigned individual ("Executive").


In consideration of the mutual covenants and agreements hereinafter set forth,
the Com­pany and Executive agree as follows:


1.
Agreement Term.



The term of this Agreement shall be the one-year period commencing on September
11, 2006, (the “Employment Date") and ending on the first anniversary of the
Employment Date (the "Agreement Term"). It is understood and agreed by the
parties hereto that absent prior written notice to the Executive of the
Company’s intent to terminate this Agreement, such notice being received by the
Executive at least three months prior to the end of the Agreement Term  or
unless the Company has exercised its right to terminate this Agreement under
Sections 5.(b) or 5.(c), the Agreement Term shall automatically be extended in
annual increments as of the anniversary of the Employment Date.


2.
Employment.



(a)           Employment by the Company.  Executive agrees to be employed by the
Company for the Agreement Term upon the terms and subject to the conditions set
forth in this Agreement. Executive shall have the title of Controller. Executive
shall have such duties as may be prescribed by the Com­pany and shall serve in
such other and/or additional position(s) as the Company may determine from time
to time. The Company will at all times treat the Executive with dignity, honesty
and respect, and will provide Executive with such resources as in the Company's
judgement shall enable the Executive to discharge his responsibilities.


(b)          Performance of Duties.  Throughout the Agreement Term, Executive
shall faithfully and diligently perform Executive's duties in conformity with
the directions of the Company and serve the Company to the best of Executive's
ability. Executive shall devote Executive's entire working time, attention and
energies to the business and affairs of the Com­pany, subject to vacations and
sick leave as provided herein and in accordance with Company policy.
 
(c)          Place of Performance.  During the Agreement Term, Executive shall,
subject to travel requirements on behalf of the Company, be based at the
Company’s headquarters in Iselin, NJ or such other location(s) in central New
Jersey as the Company may determine.


 
1

--------------------------------------------------------------------------------

 
 
3.
Compensation and Benefits.



(a)           Base Salary.  The Company agrees to pay to Executive for
employment hereunder a base salary ("Base Salary") at the annual rate of
$113,000.  The Base Salary shall be increased prospectively on each anniversary
of the Employment Date during the Agreement Term, by such amount as the
President and CEO of the Company shall determine is necessary and appropriate to
give effect to increases in the cost of living.  The Base Salary shall be
pay­able in installments consistent with the Company's payroll practices then in
effect.


(b)           Benefits and Perquisites; Bonus and Stock Options.  Executive
shall be entitled to participate in, to the extent Executive is otherwise
eligible under the terms thereof, the benefit plans and programs, including
medical and savings and retirement plans, and receive the benefits and
perquisites, generally provided to employees of the same level and
responsibility as Executive.  Executive shall be entitled to three weeks
vacation during each year of the Agreement Term.  Nothing in this Agreement
shall preclude the Company from terminating or amending from time to time any
employee benefit plan or program.  Executive shall be eligible for bonuses and
stock options, at such times and in such amounts as shall be determined at the
discretion of the Board of Directors of the Company based on their assessment of
Executive's performance of his duties and on the financial performance of the
Company.


(c)           Travel and Business Expenses.  Upon submission of itemized expense
statements with supporting receipts in the manner specified by the Company,
Executive shall be entitled to reimbursement for reasonable travel and other
reasonable business expenses duly incurred by Executive in the performance of
Executive's duties under this Agreement in accordance with the policies and
procedures established by the Company from time to time for employees of the
same level and responsibility as Executive.


(d)           No Other Compensation or Benefits; Payment.  The compensation and
benefits specified in Sections 3 and 5 of this Agreement shall be in lieu of any
and all other compensation and benefits. Payment of all compensation and
benefits to Executive hereunder shall be made in accordance with the relevant
Company policies in effect from time to time, including normal payroll
practices, and shall be subject to all applicable employment and with­holding
taxes.
 
(e)           Cessation of Employment.  In the event Executive shall cease to be
employed by the Company for any reason, then Executive's compensation and
benefits shall cease on the date of such event, except as otherwise provided
herein or in any applicable employee benefit plan or program.


 
2

--------------------------------------------------------------------------------

 
 
4.
Exclusive Employment; Noncompetition.

 
(a)           No Conflict; No Other Employment.  During the period of
Executive's employment with the Company, Executive shall not engage in any
activity which conflicts or interferes with or derogates from the performance of
Executive's duties hereunder nor shall Executive engage in any other business
activity, whether or not such business activity is pursued for gain or profit,
except as approved in advance in writing by the President & CEO of the Company.


(b)           No Competition.  Without limiting the generality of the provisions
of Sections 2(b) or 4(a) and so long as the Company fulfills its obligations
under this Agreement, during the period of Executive's employment with the
Company, and for a period of one year thereafter (the "Restricted Period"),
Executive shall not, directly or indirectly, own, manage, operate, join,
control, participate in, invest in or otherwise be con­nected or associated
with, in any manner, including as an officer, director, employee, partner,
stockholder, joint venturer, lender, consultant, advisor, agent, proprietor,
trustee or investor, any Competing Business located in the United States or in
any other location where the Company operates or sells its products or services;
provided, however, that if Executive's employment hereunder is terminated by the
Company under Section 5(d), then the provisions of this Section 4(b) shall
remain in effect only if the Company shall not have breached its obligation to
pay to Executive amounts as severance pursuant to Section 5(d).


(i)             As used in this Agreement, the term "Competing Business" shall
mean any business or venture which engages in any business area, or sells or
provides products or services that compete or overlap with any business area, in
which the Company engages or is actively developing products or technology to
engage in at any time during the Agreement Term, or any business or venture
which sells or provides products or services that com­pete or overlap with the
products or services as sold or provided, or are being actively developed to be
sold or provided, by the Company at any time during the Agreement Term.


(ii)            For purposes of this Section 4(b), the term "invest" shall not
preclude an investment in not more than one percent (1%) of the outstanding
capital stock of a corporation whose capital stock is listed on a national
securities exchange or included in the NASDAQ Stock Market, so long as Executive
does not have the power to control or direct the management of, or is not
otherwise associated with, such corpora­tion.


(c)           No Solicitation.  During the Restricted Period, Executive shall
not solicit or encourage any employee or consultant of the Company to leave the
employ, or cease his or her relationship with, the Company for any reason, nor
employ or retain such an individual in a Competing Business or any other
business.


(d)           Company Customers.  Executive shall not, during the Restricted
Period, directly or indirectly, contact, solicit or do business with any
"customers" (as hereinafter defined) of the Company for the purpose of selling
or providing any product or service then sold or provided by the Company to such
customers or being actively developed to be sold or pro­vided to such customers
during Executive's employment by the Company or at the time of termination of
Executive's employment hereunder.


 
3

--------------------------------------------------------------------------------

 
 
For the purposes of the provisions of this Section 4(d), "customer" shall
include any entity that purchased any product or service from the Company within
twelve months of the termination of Executive's employment hereunder, without
regard to the reason for such termina­tion. The term "customer" also includes
any former customer or potential customer of the Company which the Company has
solicited within twelve months of such termination, for the purpose of selling
or providing any product or service then sold or provided, or then actively
being developed to be sold or provided, by the Company.


(e)           Modification of Covenants.  The restrictions against competition
set forth in this Section 4 are considered by the parties to be reasonable for
the purposes of protecting the business of the Company.  However, if any such
restriction is found by any court of competent jurisdiction to be unenforceable
because it extends for too long a period of time or over too great a range of
activities or in too broad a geographic area, it shall be interpreted to extend
only over the maximum period of time, range of activities or geographic area as
to which it may be enforceable.


5.
Termination of Employment.



(a)           Termination.  The Company may terminate Executive's employment for
Cause (as hereinafter defined) in which case the provisions of Section 5(b)
shall apply. The Company may also terminate Executive's employment in the event
of Executive's Disability (as hereinafter defined), in which case the provisions
of Section 5(c) shall apply. The Company may also terminate the Executive's
employment for any other reason by written notice to Executive, in which case
the provisions of Section 5(d) shall apply. If Executive's employment is
terminated by reason of Executive's death, retirement or voluntary resignation
without Good Reason, the provisions of Section 5(b) shall apply.


(b)           Termination for Cause; Termination by Reason of Death or
Retirement or Voluntary Resignation without Good Reason.


(1)           In the event that Executive's employment hereunder is terminated
during the Agreement Term (i) by the Company for Cause (as hereinafter defined),
(ii) by reason of Executive's death or retirement or (iii) by reason of
Executive's voluntary resignation without Good Reason, then the Company shall
pay to Executive, within thirty (30) days of the date of such termination, only
the Base Salary through such date of termination.


(2)           For purposes of this Agreement, "Cause" shall mean (i) gross
neglect or misconduct in the perform­ance of Executive's duties hereunder; (ii)
the Executive’s engaging in any act that constitutes neglect or willful
misconduct and that is injurious to the Company or any of its affiliates
including without limitation engaging in conduct in violation of the Company’s
Code of Business Conduct or Insider Trading Policy, as the same may be in effect
from time to time, and making a written certification that the Executive knows
or should know is erroneous and that contributes to a material error in the
Company’s filings with any governmental agency; (iii) the Executive’s conviction
of, or entering a plea of guilty, nolo contendere (or similar plea) to a crime
that constitutes a felony or any crime of moral turpitude; and (iv) the
Executive’s breach of any provision of this Agreement.


 
4

--------------------------------------------------------------------------------

 
 
(3)           In the event the Company desires to terminate Executive's
employment for Cause as defined in clauses (iv), (v) or (vi) of the definition
thereof, the Com­pany shall first attempt to resolve the matter(s) at issue
through a meeting between Executive and the Chairman of the Board for Directors
of the Company.  If such meeting fails to resolve the matter(s), then Executive
will meet with the Board of Directors of the Company and attempt to resolve the
matter(s).  The decision of the Board of Directors of the Company as to the
matter(s) shall be final and binding on the parties and not subject to review or
appeal by any other person.


(c)           Disability.  If, as a result of Executive's incapacity due to
physical or mental illness, Executive shall have been absent from Executive's
duties hereunder on a full time basis for either (i) ninety (90) days within any
six-month period, or (ii) sixty (60) consecutive days, and within thirty (30)
days after written notice of termination is given shall not have returned to the
performance of Executive's duties hereunder on a full time basis, the Company
may terminate Executive's employment hereunder for "Disability".  In that event,
the Company shall pay to Executive, within thirty (30) days of the date of such
termination, only the Base Salary through such date of termination.  During any
period that Executive fails to perform Executive's duties hereunder as a result
of incapacity due to physical or mental illness (a "Dis­ability Period"),
Executive shall continue to receive the compensation and benefits provided by
Section 3 hereof until Executive's employment hereunder is terminated; provided,
however, that the amount of compensation and benefits received by Executive
during the Disability Period shall be reduced by the aggregate amounts, if any,
payable to Executive under disability benefit plans and programs of the Company
or under the Social Security disability insurance program.


(d)           Termination By Company For Any Other Reason; Termination for Good
Reason by Executive In the event that Executive's employment hereunder is
terminated by the Company during the Agreement Term for any reason other than as
provided in Sections 5(b) or 5(c) hereof or is terminated for Good Reason by
Executive then the Company shall pay to Executive, within thirty (30) days of
the date of such termination, the Base Salary through such date of termination
and, in lieu of any further compensation and benefits for the balance of the
Agreement Term, severance pay equal to the Base Salary that Executive would have
otherwise received during the period of three months from the effective date of
such termination, commencing with such date of termination at the times and in
the amounts such Base Salary would have been paid; provided, however, that in
the event that Executive shall breach Sections 4 or 6 hereof, in addition to any
other remedies the Company may have in the event Executive breaches this
Agreement, the Company's obligation pursuant to this Section 5(d) to continue
such payments of salary shall cease and Executive's rights thereto shall
terminate and shall be forfeited. “Good Reason” shall mean (i) the assignment to
Executive of duties inconsistent with his title, (ii) a reduction by the Company
in the Base Salary as in effect on the date hereof or as it may be increased
from time to time, (iii) the failure by the Company to continue any compensation
or benefit plan that is material to Executive’s total compensation, (iv) a
Change in Control, as such term is defined in the Company’s 2006 Stock Option
Plan, or (v) a relocation of the Company’s offices where Executive is to perform
the services required hereby to an unreasonable commuting distance from
Executive’s residence in Ringwood, New Jersey.


 
5

--------------------------------------------------------------------------------

 
       
(e)           No Further Liability; Release.  Payment made and performance by
the Company in accordance with this Section 5 shall operate to fully discharge
and release the Company and its directors, officers, employees, subsidiaries,
affiliates, stockholders, successors, assigns, agents and representatives from
any further obligation or liability with respect to Execu­tive's employment and
termination of employment.  Other than paying Executive's Base Salary through
the date of termination of Executive's employment and making any severance
payment pursuant to and in accordance with this Section 5 (as applicable), the
Company and its directors, officers, employees, subsidiaries, affiliates,
stock­holders, successors, assigns, agents and repre­sentatives shall have no
further obligation or liability to Executive or any other person under this
Agreement.  The Company shall have the right to condition the payment of any
severance or other amounts pursuant to Sections 5(c) or 5(d) hereof upon the
delivery by Executive to the Company of a release in form and substance
satisfactory to the Company of any and all claims Executive may have against the
Company and its directors, officers, employees, subsidiaries, affiliates,
stockholders, successors, assigns, agents and representatives arising out of or
related to Executive's employment by the Company and termination of such
employment.
 
6.
Confidential Information.



         (a)          Existence of Confidential Information.  The Company owns
and has developed and compiled, and will develop and compile, certain
proprietary technology, know-how and confidential information which have great
value to its business (referred to in this Agreement, collectively, as
(“Confidential Information”).  Confidential Information includes not only
information disclosed by the Company to Executive, but also information
developed or learned by Executive during the course or as a result of employment
with the Company, which information shall be the property of the Company.  By
way of example and without limitation, Confidential Information includes all
infor­mation that has or could have commercial value or other utility in the
business in which the Company is engaged or contemplates engaging, and all
information of which the unauthorized disclosure could be detrimental to the
interests of the Company, whether or not such information is specifically
labeled as Confidential Information.  By way of example and without limitation,
Confidential Information includes any and all information developed, obtained,
licensed by or to or owned by the Company concerning trade secrets, techniques,
know-how (including research data, designs, plans, procedures, merchandising,
marketing, distribution and warehousing know-how, processes, and research
records), software, computer programs, and any other intellectual property
created, used or sold (through a license or otherwise) by the Company, product
know-how and processes, innovations, discoveries, improvements, research,
develop­ment, test results, reports, specifications, data, formats, marketing
data and plans, business plans, strategies, forecasts, unpublished financial
information, orders, agreements and other forms of documents, price and cost
information, merchandising opportunities, expansion plans, budgets, projections,
customer, supplier, licensee, licensor and subcontractor identities,
charac­teristics, agreements and operating procedures, and salary, staffing and
employment information.


 
6

--------------------------------------------------------------------------------

 
 
(b)           Protection of Confidential Information.  Executive acknowledges
and agrees that in the performance of duties hereunder Executive develops and
acquires, and the Company discloses to and entrusts Executive with, Confidential
Information which is the exclu­sive property of the Company and which Executive
may possess or use only in the performance of duties for the Company. Executive
also acknowledges that Executive is aware that the unau­thorized disclosure of
Confidential Information, among other things, may be prejudicial to the
Company's interests, an invasion of privacy and an improper disclosure of trade
secrets.  Execu­tive shall not, directly of indirectly, use, make available,
sell, disclose or otherwise communicate to any corporation, partnership,
individual or other third party, other than in the course of Executive's
assigned duties and for the benefit of the Company, any Confidential
Information, either during the Agreement Term or thereafter.  In the event
Executive desires to publish the results of Executive's work for or experiences
with the Company through literature, interviews or speeches, Executive will
submit requests for such interviews or such literature or speeches to the Board
of Directors of the Company at least fourteen (14) days before any anticipated
dissemination of such information for a determination of whether such disclosure
is in the best interests of the Company, including whether such disclosure may
impair trade secret status or constitute an invasion of privacy.  Executive
agrees not to publish, disclose or otherwise dissem­inate such information
without the prior written approval of the Board of Directors of the Company.


(c)           Delivery of Records, Etc.  In the event Executive's employment
with the Company ceases for any reason, Executive will not remove from the
Company's premises without its prior written consent any records, notes,
notebooks, files, drawings, documents, equipment, materials and writings
received from, created for or belonging to the Company, including those which
relate to or contain Confidential Information, or any copies thereof. Upon
request or when employment with the Company terminates, Executive will
immediately deliver the same to the Company.


7.
Invention and Patents.



(a)           Executive will promptly and fully disclose to the Company any and
all inventions, discoveries, trade secrets and improvements, whether or not
patentable or whether or not they are made, conceived or reduced to practice
during working hours or using the Company's data or facilities, which Executive
shall develop, make, conceive or reduce to practice during Executive's
employment by the Company, either solely or jointly with others (collectively,
"Developments").  All such Developments shall be the sole property of the
Com­pany, and Executive hereby assigns to the Company, without further
compensation, all his right, title and interest in and to such Developments and
any and all related patents, patent applica­tions, copyrights, copyright
applications, trademarks and trade names in the United States and elsewhere.


 
7

--------------------------------------------------------------------------------

 
 
(b)           Executive shall keep and maintain adequate and current written
records of all Developments (in the form of notes, sketches, drawings and as may
be specified by the Company), which records shall be available to and remain the
sole property of the Company at all times.


(c)           Executive shall assist the Company in obtaining and enforcing
patent, copyright and other forms of legal protection for the Developments in
any country.  Upon request, Executive shall sign all applications, assignments,
instruments and papers and perform all acts necessary or desired by the Company
and to enable the Company its successors, assigns and nominees, to secure and
enjoy the full exclusive benefits and advantages thereof.


(d)           Executive understands that Executive’s obligations under this
section will continue after the termination of his employment with the Company
and that Executive shall perform such obligations without further compensation,
except (i) for reimbursement of expenses incurred at the request of the Company
and (ii) that after the termination of Executive’s employment with the Company
and notwithstanding anything in this Section 7 to the contrary, Executive shall
not be required to provide assistance to the Company in accordance with this
Section 7 or Section 9(l) for more than 50 hours during any twelve-month
period.  If the Company desires assistance beyond such 50-hour limitation, such
assistance shall be subject to Executive’s consent, not to be unreasonably
withheld, and the Company will compensate Executive on a per diem basis at a per
diem rate that is determined by dividing the Base Salary in effect when the
Employment Term was terminated by 250 days.
 
8.
Assignment and Transfer



(a)           Company. This Agreement shall inure to the benefit of and be
enforceable by, and may be assigned by the Company to, any purchaser of all or
substantially all of the Company's business or assets, any successor to the
Company or any assignee thereof (whether direct or indirect, by purchase,
merger, consolidation or otherwise). The Company will require any such
purchaser, successor or assignee to expressly assume and agree to perform this
Agree­ment in the same manner and to the same extent that the Company would be
required to perform it if no such purchase, succession or assignment had taken
place.


(b)           Executive.  Executive's rights and obligations under this
Agreement shall not be transferable by Executive by assignment or otherwise, and
any purported assignment, transfer or delegation thereof shall be void;
provided, however, that if Executive shall die, all amounts then payable to
Executive hereunder shall be paid in accordance with the terms of this Agreement
to Executive's devisee, legatee or other designee or, if there be no such
designee, to Executive's estate.


 
8

--------------------------------------------------------------------------------

 
 
9.
Miscellaneous.



(a)           Other Obligations.  Executive represents and warrants that he is
not a party to any other employment agreement and that neither Executive's
employment with the Company nor Executive's performance of Executive's
obligations hereunder will conflict with or violate or otherwise are
inconsistent with any other agreements to which Executive is or has been a party
or with any other obligations, legal or otherwise, which Executive may have.


(b)           Nondisclosure; Prior Employers.  Executive will not disclose to
the Com­pany, or use, or induce the Company to use, any proprietary information,
trade secrets or confidential business information of others.  Executive
represents and warrants that Executive has returned all property, proprietary
information, trade secrets and confidential business infor­mation belonging to
all prior employers.


(c)           Cooperation.  Following termination of employment with the
Company, Executive shall cooperate with the Company, as requested by the
Company, to affect a transition of Executive's responsibilities and to ensure
that the Company is aware of all matters being handled by Executive. As
compensation for such cooperation, the Company shall pay the Executive on a
mutually agreed upon per diem basis.  Such compensation shall be over and above
any payments due the Executive as defined herein.


(d)           Protection of Reputation.  During the Agreement Term and
thereafter, Executive agrees that he will take no action which is intended, or
could reasonably be expected, to harm the Company or its reputation or which
could reasonably be expected to lead to unwanted or unfavorable publicity to the
Company.


(e)           Governing Law; Arbitration.


(i)           Governing Law.  This Agreement, including the validity,
interpreta­tion, construction and performance of this Agreement, shall be
governed by and construed in accord­ance with the laws of the State of New
Jersey applicable to agreements made and to be per­formed in such state without
regard to such states conflicts of law principles.


(ii)           Arbitration.  Subject to Section 9(k) hereof, any controversy or
claim which arises out of or relating to this Agreement, or the breach thereof
shall be settled by arbitration in accordance with the Rules of the American
Arbitration Association then in effect.  The controversy or claim shall be
submitted to three arbitrators, one of whom shall be chosen by the Employee, one
of whom shall be chosen by the Company, and one of whom shall be chosen by the
two so selected.  The party desiring arbitration shall give written notice to
the other party of its desire to arbitrate the particular matter in question,
naming the arbitrator selected by it.  If the other party shall fail within a
period of 15 days after such notice shall have been given to reply in writing
naming the arbitrator chosen as above provided, or if the two arbitrators
selected by the parties shall fail within 15 days after their selection to agree
upon the third arbitrator, then either party may apply to the American
Arbitration Association for the appointment of an arbitrator to fill the place
so remaining vacant.  The decision of any two of the arbitrators shall be final
and binding upon the parties hereto.  Judgement upon the award rendered by the
arbitrators may be entered in any court having jurisdiction thereof.  The
pro­ceedings shall be held in New York, New York.  The arbitrators shall have no
power to award punitive or exemplary damages or to ignore or vary the terms of
this Agreement, and shall be bound to apply controlling law.  Arbitration shall
be binding and the remedy for the settlement of the controversy or claims
(except as set forth in the preceding paragraph of this Section).


 
9

--------------------------------------------------------------------------------

 
 
(f)           Entire Agreement.  This Agreement (including the Exhibits hereto)
con­tains the entire agreement and understanding between the parties hereto in
respect of the subject matter hereof and supersedes, cancels and annuls any
prior or contemporaneous written or oral agreements, understandings, commitments
and practices between them respecting the subject matter hereof, including all
prior employment agreements, if any, between the Company and Executive, which
agreement(s) hereby are terminated and shall be of no further force or effect.


(g)           Amendment.  This Agreement may be amended only by a writing which
makes express reference to this Agreement as the subject of such amendment and
which is signed by Executive and, on behalf of the Company, by its duly
authorized officer.


(h)           Severability.  If any term, provision, covenant or condition of
this Agree­ment or part thereof, or the application thereof to any person, place
or circumstance, shall be held to be invalid, unenforceable or void, the
remainder of this Agreement and such term, provision, covenant or condition
shall remain in full force and effect, and any such invalid, unenforceable or
void term, provision, covenant or condition shall be deemed, without further
action on the part of the parties hereto, modified, amended and limited to the
extent necessary to render the same and the remainder of this Agreement valid,
enforceable and lawful.  In this regard, Executive acknowledges that the
provisions of Sections 4 and 6 are reasonable and necessary for the protection
of the Company.


(i)           Construction.  The headings and captions of this Agreement are
provided for convenience only and are intended to have no effect in construing
or interpreting this Agree­ment.  The language in all parts of this Agreement
shall be in all cases construed according to its fair meaning and not strictly
for or against the Company or Executive. The use herein of the word "including,"
when following any general provision, sentence, clause, statement, term or
matter, shall be deemed to mean "including, without limitation". As used herein,
"Company" shall mean the Company and its subsidiaries and any purchaser of,
successor to or assignee (whether direct or indirect, by purchase, merger,
consolidation or otherwise) of all or substan­tially all of the Company's
business or assets which is obligated to perform this Agreement by operation of
law. As used herein, the words "day" or "days" shall mean a calendar day or
days.


(j)           Nonwaiver.  Neither any course of dealing nor any failure or
neglect of either party hereto in any instance to exercise any right, power or
privilege hereunder or under law  shall constitute a waiver of any other right,
power or privilege or of the same right, power or privilege in any other
instance.  All waivers by either party hereto must be contained in a written
instrument signed by the party to be charged and, in the case of the Company, by
its duly authorized officer.


 
10

--------------------------------------------------------------------------------

 
 
(k)           Remedies for Breach.  The parties hereto agree that Executive is
obligated under this Agreement to render personal services during the Agreement
Term of a special, unique, unusual, extraordinary and intellectual character,
thereby giving this Agreement peculiar value, and, in the event of a breach or
threatened breach of any covenant of Executive herein, the injury or imminent
injury to the value and the goodwill of the Company's business could not be
reasonably or adequately compensated in damages in an action at law.
Accordingly, Executive expressly acknowledges that the Company shall be entitled
to specific performance, injunctive relief or any other equitable remedy against
Executive, without the posting of a bond, in the event of any breach or
threatened breach of any provision of this Agreement by Executive (including
Sections 4 and 6 hereof).  Without limiting the generality of the foregoing, if
Execu­tive breaches Sections 4 or 6 hereof, such breach will entitle the Company
to enjoin Executive from disclosing any Confidential Information to any
Competing Business, to enjoin such Com­peting Business from receiving Executive
or using any such Confidential Information and/or to enjoin Executive from
rendering personal services to or in connection with such Competing
Business.  The rights and remedies of the parties hereto are cumulative and
shall not be exclu­sive, and each such party shall be entitled to pursue all
legal and equitable rights and remedies and to secure performance of the
obligations and duties of the other under this Agreement, and the enforcement of
one or more of such rights and remedies by a party shall in no way preclude such
party from pursuing, at the same time or subsequently, any and all other rights
and reme­dies available to it.


(l)           Notices.  Any notice, request, consent or approval required or
permitted to be given under this Agreement or pursuant to law shall be
sufficient if in writing, and if and when sent by certified or registered mail,
return receipt requested, with postage prepaid, to Executive's residence (as
reflected in the Company's records or as otherwise designated by Executive on
thirty (30) days' prior written notice to the Company) or to the Company's
princi­pal executive office, attention: Chairman of the Board (with copies to
the General Counsel), as the case may be.  All such notices, requests, consents
and approvals shall be effective upon being deposited in the United States
mail.  However, the time period in which a response thereto must be given shall
commence to run from the date of receipt on the return receipt of the notice,
request, consent or approval by the addressee thereof. Rejection or other
refusal to accept, or the inability to deliver because of changed address of
which no notice was given as provided herein, shall be deemed to be receipt of
the notice, request, consent or approval sent.


(m)           Assistance in Proceedings, Etc.  Executive shall, without
additional com­pensation, during and after expiration of the Agreement Term,
upon reasonable notice, furnish such information and proper assistance to the
Company as may reasonably be required by the Company in connection with any
legal or quasi-legal proceeding, including any external or internal
investigation, involving the Company or any of its affiliates or in which any of
them is, or may become, a party, unless Executive is adverse to the Company in
such proceeding or unless Executive and the Company are both defendants in such
proceeding and assisting the Company may impair Executive’s ability to defend
himself in such proceeding.  After the Employment Term Executive shall provide
the same assistance under the same conditions, except that Executive shall not
be required to provide assistance to the Company in accordance with this Section
or Section 7 for more than 50 hours during any twelve-month period.  If the
Company desires assistance beyond such 50-hour limitation, such assistance shall
be subject to Executive’s consent, not to be unreasonably withheld, and the
Company will compensate Executive on a per diem basis at a per diem rate that is
determined by dividing the Base Salary in effect when the Employment Term was
terminated by 250 days.


 
11

--------------------------------------------------------------------------------

 
 
(n)           Survival.  Cessation or termination of Executive's employment with
the Company shall not result in termination of this Agreement. The respective
obligations of Execu­tive and rights and benefits afforded to the Company as
provided in this Agreement shall survive cessation or termination of Executive's
employment hereunder. This Agreement shall not termi­nate upon, and shall remain
in full force and effect following, expiration of the Agreement Term and all
rights and obligations of the parties hereto as and to the extent provided
herein shall survive such expiration.


IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed on
its behalf by an officer thereunto duly authorized and Executive has duly
executed this Agreement, all as of the date and year first written above.
 

 
SYNTHEMED, INC.
         
 
By:
/s/ Robert P. Hickey       Robert P. Hickey      
President & CEO
            EXECUTIVE               /s/ John M. Benson       John M. Benson  

 
12

--------------------------------------------------------------------------------